Citation Nr: 1121522	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  09-17 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative changes, right knee.

2.  Entitlement to a disability rating in excess of 20 percent for medial meniscectomy and reconstruction, ACL, left knee.


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from June 1987 to January 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that denied entitlement to a disability rating in excess of 10 percent for the right knee, and assigned a temporary 100 percent rating for a period of convalescence concerning the left knee with a 20 percent rating following the convalescent period.  A notice of disagreement seeking higher ratings for both knees was received in April 2007, a statement of the case was issued in April 2009, and a substantive appeal was received in May 2009.

The Board notes that the May 2009 substantive appeal does not limit the Veteran's appeal to any particular issue, and both of the issues listed above in this Board decision were addressed in the pertinent April 2009 statement of the case.  The Board observes that some documentation in the claims file suggests that the Veteran may have expressed a desire to withdraw part of his appeal, perhaps the issue of entitlement to an increased disability rating for medial meniscectomy and reconstruction, ACL, left knee.  Although the RO contacted the Veteran in July 2009 to ask him if he wished to withdraw any part of his appeal, and although the Veteran submitted correspondence in September 2009 referring only to the right knee (at a time when a substantive appeal would no longer be timely to perfect an appeal), it appears that there is no clear limitation of the appeal and there is not an unequivocal withdrawal of the left knee claim.  Thus, the Board does not consider the left knee claim on appeal to have been withdrawn.  As the left knee issue has not been withdrawn, it remains on appeal at this time.  If the Veteran does in fact wish to withdraw the left knee issue, he is hereby advised that he should do so in writing. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In September 2009, the Veteran submitted a VA Form 9 and checked the box to request a Board hearing at a local RO.  The Veteran has not withdrawn this Board hearing request.  The Board may not properly proceed with appellate review until the Veteran's request for a Board hearing is honored.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board hearing (travel board or videoconference as the Veteran may select) at the RO.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


